        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

Raytheon Company,                               )
                                                )
                       Plaintiff.               )
       V.                                       )
                                                )   Case No. 6:18-cv-1308-RBD-DCI
William Rebarick,                               )
                                                )
                       Defendant.


                 NON-PARTY LOCKHEED MARTIN CORPORATION’S
                      MOTION TO QUASH RULE 45 SUBPOENA
            OR IN THE ALTERNATIVE MOTION FOR PROTECTIVE ORDER

       Pursuant to Fed. R. Civ. P. 45(d) and/or 26(c), and D.C. Local Rule 7 and M.D. Fla.

Local Rule 3.01, Non-Party Lockheed Martin Corporation (“Lockheed Martin”) respectfully

moves this Court for entry of an order quashing a Subpoena to Testify at a Deposition in a Civil

Action for testimony and for the production of documents (the “Subpoena”). The Subpoena was

served on November 6, 2018 by Raytheon Company (“Raytheon”) in the action Raytheon

Company v. William Rebarick, Case No. 6;18-cv-01308-RBD-DCl, pending in the Middle

District of Florida (the “Action”). In addition to quashing the Subpoena, or in the alternative, the

Court should issue a Protective Order under Federal Rule 26 ordering that Lockheed Martin not

be required to respond to any of the Subpoena document requests or deposition topics.

       Pursuant to D.C. Local Rule 7(m) and M.D. Fla. Local Rule 3.01(g), counsel for

Lockheed Martin conferred with counsel for Raytheon via email on November 15 and 16, 2018

and via telephone call on November 20, 2018. Counsel for Raytheon stated that Raytheon does

not consent to the relief requested in this Motion. In support of this Motion, Lockheed Martin

states as follows. A proposed order is attached.
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 2 of 17



L      INTRODUCTION

       Non-Party Lockheed Martin respectfully moves this Court for entry of an order quashing

the Subpoena. Exhibit A (the “Subpoena”). The Subpoena was served on November 6, 2018 by

Raytheon in the Action in the Middle District of Florida, where Raytheon alleges that Mr.

Rebariek, a former Raytheon employee, misappropriated allegedly confidential Raytheon

doeuments. Exhibit B, First Amended Complaint (Aug. 13, 2018) (the “Complainf

or “Compl.”).

       As detailed below, quashing the Subpoena is appropriate for several reasons: the topics

are overbroad and not relevant to Raytheon’s asserted claims; the Subpoena is premature, as

Raytheon has not even received any diseovery from the aetual Defendant (Mr. Rebariek); and the

extensive nature of the requests would cause Loekheed Martin to undergo significant expense.

       Raytheon and Lockheed Martin are eompetitors. Loekheed Martin recently won an

Army contraet (the “ATMP” program) that had previously been performed by Raytheon (as the

 Warfighter” program). Raytheon instituted a bid protest challenging that award to Loekheed

Martin. Raytheon lost that bid protest.

       Raytheon does not aecuse or allege Loekheed Martin of any wrongdoing in the

Complaint. The Aetion against Mr. Rebariek relates to Raytheon information that Mr. Rebariek

allegedly took while employed by Raytheon and had those files when he subsequently worked

for Lockheed Martin. As the Complaint states, Mr. Rebariek left Loekheed Martin when

Loekheed Martin discovered his activities. Unstated in the Complaint is the fact that Lockheed

Martin also voluntarily provided to Raytheon tens of thousands of pages of documents with the




                                               2
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 3 of 17



information that Mr. Rebarick took from Raytheon and, unknown to Lockheed Martin, brought

to Lockheed Martin. This production started in late 2016 and finished in mid-2017. 1

        The Subpoena ignores these facts and demands a wide ranging scope of information,

much of which relates to the ATMP contract award to Lockheed Martin. Thus, the Subpoena is

nothing more than a brazen attempt to obtain competitive information from a third party. From

the Subpoena, it is clear that Raytheon is attempting to relitigate its failed bid protest in a

different forum, or to ultimately bring a complaint against Lockheed Martin.

        This is not a situation where a party needs information from a third party to perfect its

claims, for Raytheon has not yet received any discovery from Mr. Rebarick (and apparently has

just propounded discovery on the actual party to the case). In addition, Lockheed Martin has

already provided Raytheon with a large amount of information. Rather than evaluating the

information that has been provided, Raytheon instead is attempting to game the system and

engage in a “fishing expedition” for information that can be used against Lockheed Martin.

        Upon receipt of the Subpoena, Lockheed Martin’s counsel asked, as a common.

professional courtesy, for a two-week extension in which to address the Subpoena. This

extension would have placed the return date roughly three weeks before the deposition and

document production was scheduled to occur. Raytheon refused the extension request unless

Lockheed Martin would commit to filing substantive responses, not filing any motion to quash or

for a Protective Order, or not otherwise objecting to the Subpoena. The fact that Raytheon has

not yet received any discovery from the Defendant, and that it already has tens of thousands of

pages of documents, yet is unwilling to provide a third party with a reasonable extension.


 During the meet and confer process, Raytheon’s counsel stated that Mr. Rebarick indicated that
Mr. Rebarick does not have any documents in his possession. Rajdheon’s counsel also
confirmed that Raytheon has the documents Lockheed Martin previously provided to Raytheon.



                                                   3
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 4 of 17



demonstrates that Raytheon is not interested in any information related to Mr. Rebarick unless it

can also serve as the basis for a new lawsuit against Lockheed Martin.

       This use of the Subpoena process is entirely improper, and Lockheed Martin thus asks

this Court to grant its motion to quash and/or enter a Protective Order preventing Raytheon from

obtaining any testimony or documents. The Subpoena is attached hereto as Exhibit A.

II.    RELEVANT FACTUAL BACKGROUND

       As evidenced by the Complaint, the Action involves Raytheon’s claims that Mr. Rebarick

breached his Raytheon employment agreement and misappropriated Raytheon information. See

Ex. B, Compl. at    52-82. Lockheed Martin is not a party to the Action.

       Lockheed Martin hired Mr. Rebarick after he departed from Raytheon. While he was

employed by Lockheed Martin, another Lockheed Martin employee saw Mr. Rebarick with a

document labeled “Raytheon Proprietary” on his Lockheed Martin company computer. That

employee immediately reported the incident to Lockheed Martin’s internal ethics department.

which promptly launched an investigation into the matter and placed Mr. Rebarick on

administrative leave. Mr. Rebarick resigned from Lockheed Martin shortly after Lockheed

Martin’s actions. See Ex. B, Compl. at T[]l 38-40.

       Shortly thereafter, Lockheed Martin informed Raytheon of Mr. Rebarick’s actions, stated

that these actions violated Lockheed Martin’s policies, and indicated that Mr. Rebarick had left

Lockheed Martin. Lockheed Martin’s correspondence with Raytheon is attached to this Motion

as Exhibit C.

       After several additional rounds of correspondence, including letters from Rajdheon to

Lockheed Martin on December 2 and 12, 2016, and a telephone call between Raytheon and

Lockheed Martin on December 7, 2016, on December 13, 2016, Lockheed Martin sent another

letter to Raytheon confirming that Lockheed Martin had already taken steps to “isolate, contain.


                                                 4
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 5 of 17



and firewall” any Raytheon information that Mr. Rebarick may have had at Lockheed Martin.

Lockheed Martin also disclosed to Rajdheon that it had retained outside legal counsel in an effort

to produce documents that may have contained Raytheon confidential information to Raytheon

as quickly as possible. Lockheed Martin’s correspondence to Raytheon is attached to this

Motion as Exhibit D.

       On December 16, 2016, Lockheed Martin, through its outside counsel, voluntarily

produced documents from Mr. Rebarick that appeared to contain Raytheon information. In the

ensuing months, Lockheed Martin produced tens of thousands of pages of material that its

outside counsel identified in its Rebarick-related investigation. Lockheed Martin’s outside

counsel also discussed with Raytheon’s counsel a methodology to identify documents from

Mr. Rebarick that appeared to have been obtained during Mr. Rebarick’s employment with

another former employer. Cubic Corporation. Lockheed Martin subsequently produced

approximately 10,000 pages of Cubic documents that may have included Raytheon information.

A copy of the email communications between counsel for Lockheed Martin and counsel for

Raytheon is attached to this Motion as Exhibit E. Lockheed Martin produced documents to

Raytheon from December 2016 to May 2017.

       Raytheon filed a lawsuit against Mr. Rebarick in August 2018 - over eighteen months

after Lockheed informed Raytheon of Mr. Rebarick’s activities, and over a year after Lockheed

completed its voluntary return of documents to Raytheon. The lawsuit does not name Lockheed

Martin as a co-defendant. The lawsuit also does not accuse Lockheed Martin of any

wrongdoing. None of Raytheon’s claims relate to Lockheed Martin.

       Based on the docket from the Action, it appears that discovery has just begun. The

parties also have not finalized a protective order for the case. The Subpoena demands




                                                5
         Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 6 of 17



compliance at Raytheon’s outside counsel’s offices in Washington, D.C. It includes seventeen

(17) requests for various document categories, and seven (7) topics for deposition testimony. See

Ex. A.

III.     QUASHING THE SUBPOENA IS WARRANTED

         Fed. R. Civ. 45 requires that a court must modify or quash a subpoena that “subjects a

person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). “In balancing the interests served by

demanding compliance, courts should consider relevance, the need of the party for the

doeuments, the breadth of the document request, the time period covered by it, the particularity

with which the documents are described and the burden imposed.” Dell Inc. v. DeCosta, 233 F.

Supp. 3d 1, 3 (D.D.C. 2017) (internal marks and citations omitted). Generally, an entity’s status

as a non-party is a factor that weighs against disclosure. See Dig. Assurance Certification, LLC

V. Pendolino, No. 6:17-CV-72, 2017 WL 4342316, at *9 (M.D. Fla. Sept. 29, 2017). Indeed, a

court has the discretion to limit discovery to prevent undue burden on third parties even if the

requested discovery is strictly within the limits of Rules 26 and 45. Millennium TGA, Inc. v.

Comcast Cable Commc ’ns LLC, 286 F.R.D. 8, 11 (D.D.C. 2012). A court also may quash or

modify a subpoena that requires, “disclosing a trade secret or other confidential research,

development, or commereial information[.]” Fed. R. Civ. P. 45(d)(i).

         A.     The Subpoena is Overbroad and Seeks Irrelevant Matters

         Quashing the Subpoena is appropriate given the undue burden imposed on Lockheed

Martin. As stated above, none of the Document Requests or Deposition Topics pass the

relevancy threshold or the proportionality requirement. As an initial matter, the distriet court

must “first consider whether the discovery sought is relevant to a party’s claim or defense in the

underlying litigation....” BuzzFeed, Inc. v. U.S. Dep’t ofJustice, 318 F. Supp. 3d 347, 356

(D.D.C. 2018). “Although Rule 45 does not identify irrelevance or overbreadth as grounds for


                                                 6
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 7 of 17



quashing a subpoena, courts treat the scope of discovery under a subpoena the same as the scope

of discovery under Rule 26.” TYR Tactical, LLC v. Protective Prod. Enterprises, LLC, No. 15-

CV-61741, 2016 WL 10647314, at *2 (S.D. Fla. Mar. 8, 2016). Rule 26 requires that a

subpoena’s requests be “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Simply

put, the discovery rules do not permit a party to go on a fishing expedition. See Bingham v. Sys.,

No. 8:14-CV-73, 2016 WL 4467213, at *1 (M.D. Fla. Aug. 24, 2016);          also Porter v. Ray,

461 F.3d 1315, 1324 (11th Cir. 2006). The only information that is reasonably related to

Raytheon’s claims is the set of Raytheon information that Mr. Rebarick took from Raytheon to

Lockheed Martin. Those documents, however, have already been provided to Raytheon, thus

eliminating any need for the Subpoena.

       The clear language of the Subpoena topics demonstrates their overbreadth and their

irrelevance. The information sought by Raytheon’s Subpoena goes well beyond what is required

for the Action. As demonstrated below, it represents a wide-ranging attempt to obtain

information regarding Raytheon’s loss of the ATMP contract. As such, the Subpoena is

overbroad, not relevant, duplicative, and premature. For example:

       1.      Document Requests 1-4 and Deposition Topics 1 and 5 seek information related

to Lockheed Martin’s hiring of Mr. Rebarick, including his “personnel file,” and his work

experience.

               Request 1: All documents and communications relating to Your
               hiring of Defendant in 2014. This Request includes, but is not
               limited to, all documents submitted by and communications with
               Defendant, as well as all internal discussions of Defendant’s
               qualifications and/or experience.

               Request 2: Defendant’s personnel file or similar human-resources
               file.

               Request 3: All of Defendant’s performance reviews, self-
               evaluations, or similar performance assessments.


                                                7
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 8 of 17



               Request 4: Documents sufficient to identify the projects Defendant
               worked on, and team members Defendant worked with, while
               under Your employ.

               Topic 1: Details regarding Defendant’s work experience with
               Lockheed. This includes details surrounding Your hiring of
               Defendant, Defendant’s personnel file, projects Defendant worked
               on for Lockheed, Defendant’s roles and responsibilities on the
               ATMP and other WFF/ATMP-related projects, and individuals
               who worked with or supervised Defendant on the ATMP and other
               WFF/ATMP-related projects. For the avoidance of doubt, this
               topic is intended to cover the period while Defendant was
               employed by Cubic and/or PULAU and worked as a contractor for
               Lockheed, as well as the period during which You employed
               Defendant.

               Topic 5: Details surrounding Defendant’s departure from Your
               organization. This includes but is not limited to the events that
               precipitated his departure. Defendant’s attempts to conceal his
               possession of Raytheon’s confidential or proprietary information,
               Defendant’s resignation, and any efforts you undertook to
               understand the scope or impact of Defendant’s possession of
               Raytheon’s confidential or proprietary information.

These types of documents have no bearing on Raytheon’s claims against Mr. Rebarick. The

pertinent issue for Raytheon’s claims is Mr. Rebarick’s alleged breach of duties owed to

Raytheon. There is simply no plausible basis that Raytheon could articulate to convince this

Court that it requires Lockheed Martin’s confidential and proprietary performance reviews or

self-evaluations for Raytheon’s suit against Raytheon’s former employee. Similarly,

Mr. Rebarick’s work experience at Lockheed Martin has no bearing on what information he may

have taken from Raytheon.

       2.      Document Requests 5-6 and Deposition Topic 7 seek information on Lockheed

Martin’s policies to protect proprietary information.

               Request 5: Documents sufficient to show Your policies on the
               possession or use of third-party proprietary information, whether
               or not relating to a previous employer, that were applicable
               between 2009 and 2016.



                                                 8
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 9 of 17



               Request 6: All documents regarding any training that Defendant
               attended or completed that relate to the possession or use of third-
               party proprietary information.

                Topic 7: Your policies relating to possession and use of third-party
                proprietary information, including any relevant employee
                education or training.

This also is utterly irrelevant to any claim; Raytheon’s trade secret claim requires a showing that

Raytheon, not Lockheed Martin, had adequate protection policies.

        3.      Document Request 7 is overbroad.

                Request 7: All documents and communications relating to (1)
                documents or information that Defendant possessed or accessed
                during Defendant’s employment with Raytheon, and (2)
                knowledge or experience that Defendant attained or received
                during Defendant’s employment with Raytheon.

To the extent it seeks the Raytheon information that Mr. Rebarick had in his possession while he

was employed by Lockheed Martin, those documents have already been produced. Raytheon has

made no distinction as to what else it may need for its claims.

        4.      Document Requests 8-10 and 15-16, and Deposition Topics 1-4 represent the

aforementioned “fishing expedition” into Lockheed Martin’s successful proposal for the Army

training contract.

                Request 8: All documents relating to the WFF or ATMP programs
                that mention, concern or otherwise reference Raytheon, or contain
                Raytheon information. This Request includes, but is not limited to,
                documents marked with disseminating restrictions such as
                “Raytheon Confidential,” “Raytheon Most Private,” “Raytheon
                Proprietary,” “Raytheon Competition Sensitive,” or “Raytheon
                Internal Use Only.”

                Request 9: All communications to or from Defendant that that
                concern WFF, ATMP, Defendant’s employment by Raytheon, or
                information Defendant obtained while employed by Raytheon. For
                the avoidance of doubt, this Request includes any communications
                that copied (cc) or blind-copied (bcc) Defendant, and any
                forwarded or attached emails, regardless of format.



                                                 9
       Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 10 of 17



               Request 10: All documents authored by Defendant that concern
               WFF, ATMP, Defendant’s employment with Raytheon, or
               information Defendant obtained while employed by Raytheon.

               Request 15: All communications between You and the United
               States Army or any other government entity relating to
               Defendant’s use of, or access to, Raytheon’s confidential and/or
               proprietary information.

               Request 16: All communications regarding any Adverse
               Information Report relating to Defendant that You submitted to the
               Defense Security Service or any other government entity.

               Topic 1: Details regarding Defendant’s work experience with
               Lockheed. This includes details surrounding Your hiring of
               Defendant, Defendant’s personnel file, projects Defendant worked
               on for Lockheed, Defendant’s roles and responsibilities on the
               ATMP and other WFF/ATMP-related projects, and individuals
               who worked with or supervised Defendant on the ATMP and other
               WFF/ATMP-related projects. For the avoidance of doubt, this
               topic is intended to cover the period while Defendant was
               employed by Cubic and/or PULAU and worked as a contractor for
               Lockheed, as well as the period during which You employed
               Defendant.

               Topic 2: Details of Your recruitment process for the staffing of the
               ATMP proposal and other WFF/ATMP-related projects.

               Topic 3: Details regarding your relationship with Cubic and
               PULAU with respect to the ATMP proposal and other
               WFF/ATMP-related projects.

               Topic 4: Details regarding Your knowledge of Defendant’s access
               to Raytheon’s confidential and/or proprietary information. This
               includes, but is not limited to, details regarding who at Lockheed
               (or its sub-contractors, partners, or other associated entities) was
               aware that Defendant possessed Raytheon’s confidential and/or
               proprietary documents and information, when and under what
               circumstances those individuals gained this knowledge, the actions
               these individuals took upon learning of this information, and
               whether and how any of these individuals used this information in
               their work on the ATMP or other WFF/ATMP-related proposals.

These topics are utterly irrelevant to Raytheon’s case against Mr. Rebarick, and can only

represent an attempt by Raytheon to use this Action (against Mr. Rebarick) to generate a basis




                                                10
         Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 11 of 17



for a lawsuit against Lockheed Martin. Request 8 is particularly egregious - it requests all

documents related to the ATMP contract or the Warfighter program that may contain any

reference to Raytheon, the contractor that performed the Warfighter program. Producing

documents in response to Request 8 would require years of data for any Lockheed Martin

employee that worked on or referenced either contract. That is far too burdensome for a non-

party.

         5.    Document Request 11 and Deposition Topics 5 and 6 seek information regarding

Mr. Rebarick’s departure from Lockheed Martin.

               Request 11: All documents and/or communications relating to
               Defendant’s departure from Lockheed Martin, including but not
               limited to documents or communications regarding the events that
               precipitated his departure, Defendant’s actions relating to his
               possession, use, or dissemination of Raytheon’s confidential or
               proprietary information (including any attempts to conceal his
               possession thereof), Defendant’s resignation, and any efforts you
               undertook to understand the scope or impact of Defendant’s
               actions relating to his possession of Ra3dheon’s confidential or
               proprietary information.

               Topic 5: Details surrounding Defendant’s departure from Your
               organization. This includes but is not limited to the events that
               precipitated his departure. Defendant’s attempts to conceal his
               possession of Raytheon’s confidential or proprietary information.
               Defendant’s resignation, and any efforts you undertook to
               understand the scope or impact of Defendant’s possession of
               Raytheon’s confidential or proprietary information.

               Topic 6: Your digital data retention policies and data recovery
               capabilities, including data retention policies as they relate to
               employee actions on Your network and devices and Your ability to
               use digital forensics to recover digital files.

Lockheed Martin has already provided this information in correspondence from 2016 and 2017.

See Exhibit E. Moreover, this information is not related to any of Raytheon’s claims, as

Raytheon has not accused Lockheed Martin of any wrongdoing.




                                                11
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 12 of 17



        6.      Document Requests 12 (browsing history) and 17 (Jennifer Joy) have no

demonstrated or obvious basis to any Raytheon claim, and nothing related to browsing or

Ms. Joy is referenced or implied in Raytheon’s Complaint.

                Request 12: Documents sufficient to show Defendant’s website
                browsing history while employed by You. This includes, but is not
                limited to. Defendant’s website browsing history from any
                Lockheed-owned devices issued to Defendant and Defendant’s
                website browsing history while connected to Your network.

                Request 17: All documents relating to or concerning Jennifer Joy.

        7.      Document Requests 13 are 14 relate to third parties who also hired Mr. Rebarick.

                Request 13: All documents and communications between You and
                the Cubic Corporation that concern Defendant.

                Request 14: All documents and communications between You and
                PULAU that concern Defendant.

Ra34heon has provided no information as to why it needs this information from Lockheed

Martin, nor why it cannot obtain any of the information it seeks from Mr. Rebarick (or those

third parties directly).

        B.      The Subpoena is Premature

        In addition to being overbroad, irrelevant, and burdensome, the Subpoena should be

quashed because it is premature. Rule 26 requires a party to request discovery from the least

burdensome source. See Fed. R. Civ. P. 26(b)(2)(c) (“On motion or on its own, the court must

limit the frequency or extent of discovery otherwise allowed by these rules or by local rule if it

determines that: (i) the discovery sought is unreasonably cumulative or duplicative, or can be

obtained from some other source that is more convenient, less burdensome, or less expensive.”).

Here, Raytheon apparently has not even attempted to get the demanded discovery from

Mr. Rebarick any other source - let alone the least burdensome source. Discovery has not yet

begun in the underlying Middle District of Florida litigation. There is no agreed-to protective


                                                 12
       Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 13 of 17



order and the discovery requests propounded by Raytheon to Mr. Rebarick do not have a

deadline to respond until December 3, 2018. Simply put, Raytheon’s Subpoena at this stage in

the discovery is premature. Raytheon cannot provide any reason as to why it needs any

information from Lockheed Martin at this time, especially given Lockheed Martin’s prior

voluntary production. This is particularly true because Mr. Rebarick has challenged whether any

Raytheon information he may possess is proprietary, due to its age and other factors. See

Exhibit F, Rebarick’s Answer and Affirmative Defenses (Oct. 1, 2018), at 17-18.

       C.      The Subpoena is Ovcrty Burdensome and Seeks Proprietary Information

       Quashing the Subpoena is appropriate to protect Lockheed Martin from the expense and

burden of producing information before Raytheon has even exhausted its ability to obtain

information for its case from other sources.

       The Subpoena demands information from May 2009 to present - i.e., nearly a decade

worth of internal Lockheed Martin confidential and proprietary information for a lawsuit in

which Lockheed Martin is not a party. See Ex. A at 5. Responding to the Subpoena would

require Lockheed Martin to collect and review a massive amount of information from many

custodians about a very large proposal effort that lasted many months. The Subpoena’s requests

are not narrowly tailored and seek vast amounts of information from a direct competitor

spanning the course of nearly a decade. This Court should not allow Raytheon to flout the

discovery rules with its Subpoena.

       The Subpoena also would require that Lockheed Martin produce its own proprietary

information. The types of information that Raytheon seeks include confidential Lockheed

Martin policies and procedures. They also include a wide-swath of information related to

Lockheed Martin’s proposal to the Army for the ATMP contract, which is proprietary and highly

confidential. Rule 45 requires that a party demonstrate “substantial need” for a non-party’s


                                                13
       Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 14 of 17



confidential, proprietary, or trade secret information. Here, Raytheon has made no such

showing. This is particularly true given that Lockheed Martin and Raytheon are competitors.

Giving Raytheon free rein into a wide swath of requested information is improper.

IV.    IN THE ALTERNATIVE. A PROTECTIVE ORDER SHOULD BE ENTERED
       Pursuant to Fed. R. Civ. P. 26, where “good cause exists,” courts have broad diseretion to

 issue an order to protect a party or person from annoyanee, embarrassment, oppression, or

undue burden or expense, including one or more of the following: ... requiring that a trade secret

or other confidential research, development, or commercial information not be revealed or be

revealed only in a specified way[.]” Fed. R. Civ. P. 26(c)(1)(g). A district court has discretion to

determine what constitutes good cause. Jordan v. U.S. Dep’t ofJustice, 315 F. Supp. 3d 584,

595 (D.D.C. 2018). In the alternative, or in addition to quashing the Subpoena, the Court should

issue a Protective Order under Rule 26 ordering that Lockheed Martin not be required to respond

to any of the Subpoena document requests or deposition topics.

V.     CONCLUSION

       For the reasons stated above, Non-Party Lockheed Martin Corporation respectfully

requests that the Court enter an order quashing the Subpoena and/or protecting it from disclosure

of its confidential, trade secret, and/or proprietary information. If, however, the Court

determines that Lockheed Martin must produce the same, Lockheed Martin requests that it be

given the appropriate amount of time to make said production and that a protective order be

entered to protect Lockheed Martin’s competitive and confidential interests.




                                                 14
       Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 15 of 17



Dated: November 20, 2018                             Respectfully Submitted,



                                                        r lael J. So6[ger {Pro Hac Vice Application
                                                     Forthcomingf
                                                     Lyndsay A. Gorton (Bar No. 981959)
                                                     CROWELL & MORING LLP
                                                     1001 Pennsylvania Ave N.W.
                                                     Washington, D.C. 20004
                                                     (t) (202) 624-2500
                                                     (f) (202) 628-5116
                                                     MSonger@Crowell.com
                                                     LGorton@Crowell.com

                                                  Counsel for Non-Party Lockheed
                                                  Martin Corporation




                     CERTIFICATE OF CONFERENCE
       PURSUANT TO DISTRICT OF COLUMBIA LOCAL RULE 7(MI AND/OR
            MIDDLE DISTRICT OF FLORIDA LOCAL RULE 3.01fGI

       I hereby certify that pursuant to D. C. Local Rule 7(m) and M.D. Fla. Local Rule 3.01(g),

counsel for Lockheed Martin conferred with counsel for Raytheon via email on November 15

and 16, 2018 and via telephone call on November 20, 2018. Counsel for Raytheon stated that

Raytheon does not consent to the relief requested in this Motion.




                                                                            V'
                                                       Lync^ay A. Go' n




                                                15
       Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 16 of 17



                                CERTIFICATE OF SERVICE

       I hereby eertify that on this 20th day of November, 2018, a true and correct copy of the

foregoing Motion to Quash was filed in hardcopy in the District Court for the District of

Columbia. 1 also certify that the foregoing document is being served this day on all counsel of

record in the underlying Action identified on this Service List via Federal Express and email.


Dennis P. Waggoner                                   Richard Lee Barrett
HILL WARD HENDERSON                                  Barrett, Chapman & Ruta PA
101 E. Kennedy Blvd., Suite 7300                     18 Wall Street
Tampa, FL 33602                                      P.O. Box 3826
(t)(813) 221-3900                                    Orlando, FL 32802-3826
(f) (813)221-2900                                    (t) (407) 839-6227
Dennis.Waggoner@hwhlaw.com                           (f) (407) 648-1190
                                                     Lee@bcrlw.net
Gregg F. LoCascio
Sean M. McEldowney                                   Counsel for Defendant William Rebarick
Thomas P. Weir
KIRKLAND & ELLIS LLP
655 Fifteenth Street N.W., Suite 1200
Washington, D.C. 20005
(t) (202) 879-5000
(f) (202) 879-5200
Gregg.LoCascio@Kirkland.com
Sean.McEldowney@Kirkland.com
Tom.Weir@Kirkland.com

Counsel for Plaintiff Raytheon Company




                                                                        Z
                                                     Lyi^dsay A. G^on




                                                16
        Case 1:18-mc-00172-RMC Document 1 Filed 11/20/18 Page 17 of 17



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDUE DISTRICT OF FUORIDA
                                 ORLANDO DIVISION

Raytheon Company,                               )
                                                )
                        Plaintiff.              )
        V.                                      )
                                                )   Case No. 6:18-cv-1308-RBD-DCI
William Rebarick,                               )
                                                )
                        Defendant.
                                                )


                                     1PROPOSED1 ORDER

        THIS MATTER having come before the Court on Motion by Non-Party Lockheed

Martin Corporation (“Lockheed Martin”), for an order dismissing with quashing the Raytheon

Company’s Subpoena issued in Case No. 6:18-cv-01308-BCD-DCI (M.D. Fla.) under Fed. R.

Civ. P. 26 and 45; and the Court having reviewed and considered the moving papers and any

opposition thereto; and for good cause shown;

        IT IS on this       day of                  , 2018,

        ORDERED that the motion to dismiss is hereby GRANTED in favor of Lockheed

Martin, and it is further

        ORDERED that the Subpoena issued by Raytheon Company is QUASHED in

its entirety.




                                            UNITED STATES DISTRICT JUDGE



Copies to All Counsel of Record
